We can add but little to the above quotation from the Pennsylvania Case, which is supported in point by the North Carolina and United States Court of Appeals cases, and is in line with previous utterances of this court. Nor are these cases in conflict with the leading case of National Bank v. Insurance Co., 104 U.S. 54, 26 L.Ed. 658, or even with the English Case of Knachbull v. Hallett, as interpreted by Justice Mathews in the former. Indeed, Chief Justice Brickell evidently realized that these cases were so unlike this one or the one considered in Florence Bank v. U.S. Savings Co., 104 Ala. 297,16 So. 110, that he brushed them aside without comment. We may suggest, however, that a careful consideration of the case of National Bank v. Insurance Co., supra, will disclose that it is unlike the case in hand. There the agent of the insurance company, "Dillon," kept a deposit account with the bank for years as "agent," and the bank had knowledge that the funds so deposited by him, or a great portion thereof, belonged to the insurance company, and without even the assent of Dillon credited said deposit on a note it held against the wife of Dillon, thereby decreasing his deposit as agent so as to dishonor a check he sent the insurance company, and the court held the bank liable to the insurance company notwithstanding Dillon may have at different times previously deposited some of his individual funds to his account as agent. It was not a question of declaring a lien and giving a preference to the assets of an insolvent bank, nor was such the case in Hewitt v. Hayes, 205 Mass. 356, 91 N.E. 332, 137 Am. St. Rep. 448.
The application is overruled.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur. *Page 103